

117 S2922 IS: Afghanistan War Commission Act of 2021
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2922IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Ms. Duckworth (for herself, Ms. Hirono, Ms. Klobuchar, Ms. Rosen, Mr. Blumenthal, Mr. King, Mrs. Gillibrand, Mr. Bennet, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo establish a commission to study the war in Afghanistan.1.Short titleThis Act may be cited as the Afghanistan War Commission Act of 2021.2.DefinitionsIn this Act:(1)Applicable periodThe term applicable period means the period beginning June 1, 2001, and ending August 30, 2021. (2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services of the Senate;(B)the Committee on Foreign Relations of the Senate; (C)the Select Committee on Intelligence of the Senate;(D)the Committee on Armed Services of the House of Representatives;(E)the Committee on Foreign Affairs of the House of Representatives; and(F)the Permanent Select Committee on Intelligence of the House of Representatives.(3)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).3.Establishment of Commission(a)EstablishmentThere is established the Afghanistan War Commission (in this Act referred to as the Commission).(b)Membership(1)CompositionThe Commission shall be composed of 13 members of whom—(A)1 shall be appointed by the President;(B)1 shall be appointed by the Chairman of the Committee on Armed Services of the Senate;(C)1 shall be appointed by the ranking member of the Committee on Armed Services of the Senate; (D)1 shall be appointed by the Chairman of the Committee on Armed Services of the House of Representatives; (E)1 shall be appointed by the ranking member of the Committee on Armed Services of the House of Representatives;(F)1 shall be appointed by the Chairman of the Committee on Foreign Relations of the Senate; (G)1 shall be appointed by the ranking member of the Committee on Foreign Relations of the Senate; (H)1 shall be appointed by the Chairman of the Committee on Foreign Affairs of the House of Representatives;(I)1 shall be appointed by the ranking member of the Committee on Foreign Affairs of the House of Representatives;(J)1 shall be appointed by the Chairman of the Select Committee on Intelligence of the Senate; (K)1 shall be appointed by the ranking member of the Select Committee on Intelligence of the Senate; (L)1 shall be appointed by the Chairman of the Permanent Select Committee on Intelligence of the House of Representatives; and(M)1 shall be appointed by the ranking member of the Permanent Select Committee on Intelligence of the House of Representatives.(2)QualificationsIt is the sense of Congress that each member of the Commission appointed under paragraph (1) should have significant professional experience from a position in—(A)the Department of Defense; (B)the Department of State; (C)the intelligence community; or(D)the United States Agency for International Development.(3)ProhibitionsA member of the Commission appointed under paragraph (1) may not— (A)be a current or former member of Congress;(B)have served in military or civilian positions having significant operational or strategic responsibilities in Afghanistan during the applicable period; or(C)have been a party to any United States or coalition defense contract during the applicable period.(4)DateThe appointments of the members of the Commission shall be made not later than 60 days after the date of enactment of this Act.(c)Period of appointment; vacancies(1)In generalA member of the Commission shall be appointed for the life of the Commission. (2)VacanciesA vacancy in the Commission—(A)shall not affect the powers of the Commission; and(B)shall be filled in the same manner as the original appointment.(d)Meetings(1)Initial meetingNot later than 30 days after the date on which all members of the Commission have been appointed, the Commission shall hold the first meeting of the Commission.(2)FrequencyThe Commission shall meet at the call of the Chairperson.(3)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number of members may hold hearings.(e)Chairperson and Vice ChairpersonThe Commission shall select a Chairperson and a Vice Chairperson from among the members of the Commission.4.Purpose of Commission The purpose of the Commission is to examine the war in Afghanistan, create strategic and grand strategic lessons learned, and develop recommendations for the Government of the United States and future policymakers and senior military decision makers in the United States.5.Duties of Commission(a)Study(1)In generalThe Commission shall conduct a thorough study of all matters relating to combat operations, reconstruction and security force assistance activities, intelligence operations, and diplomatic activities of the United States pertaining to the war in Afghanistan. (2)Matters StudiedThe matters studied by the Commission shall include—(A)the activities and actions of the United States immediately prior to the attacks on September 11, 2001, and during the initial invasion of Afghanistan by the United States;(B)the resurgence of the Taliban during the applicable period;(C)the transition to security force assistance and counter-terrorism operations in Afghanistan;(D)peace negotiations involving the United States, the Islamic Republic of Afghanistan, and the Taliban; and(E)the withdrawal of the United States military from Afghanistan.(3)ContentsThe study required under paragraph (1) shall include the following elements:(A)An analysis of the political and strategic decisions that influenced—(i)interactions of the Government of the United States with the Government of Afghanistan; (ii)the strategic objectives of the war during the applicable period; (iii)the number of members of the Armed Services in Afghanistan during the applicable period; and(iv)measures of effectiveness used for measuring progress towards strategic objectives. (B)A statement addressing the military, diplomatic, and intelligence interactions of the United States with Pakistan during the applicable period.(C)An examination of the participation in the war in Afghanistan by member states of the North Atlantic Treaty Organization.(D)An examination of the long-term impact of the war in Afghanistan on government institutions in the United States.(E)A description of any other matters that the Commission determines significantly affected the conduct and the outcome of the war in Afghanistan.(F)Recommendations for legislation and administrative actions to address any mistakes in the conduct of the war in Afghanistan identified by the Commission.(b)Report required(1)In general(A)Annual reportNot later than 1 year after the date of the initial meeting of the Commission, and annually thereafter, the Commission shall submit to the appropriate congressional committees a report describing the progress of the Commission.(B)Final reportNot later than 4 years after the date of the initial meeting of the Commission, the Commission shall submit to the President and Congress a report that contains a detailed statement of the findings and conclusions of the Commission, together with the recommendations of the Commission.(2)FormThe report required by paragraph (1)(B) shall be submitted and publicly released on a Government website in unclassified form but may contain a classified annex. 6.Powers of Commission(a)HearingsThe Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out this Act.(b)Assistance from Federal agencies(1)Information(A)In generalThe Commission may secure directly from a Federal department or agency such information as the Commission considers necessary to carry out this Act.(B)Furnishing informationOn request of the Chairperson of the Commission, the head of the department or agency shall expeditiously furnish the information to the Commission.(2)General servicesUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services and office space necessary for the Commission to carry out its purposes and functions under this Act.(c)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(d)GiftsThe Commission may accept, use, and dispose of gifts or donations of services or property.7.Commission personnel matters(a)Compensation of membersA member of the Commission who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(b)Travel expensesA member of the Commission shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission. (c)Staff(1)In generalThe Chairperson, in consultation with the Vice Chairperson of the Commission, may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties, except that the employment of an executive director shall be subject to confirmation by the Commission.(2)Qualifications for personnelThe Chairperson and the Vice Chairperson of the Commission shall give preference in such appointments under paragraph (1) to individuals from academic backgrounds, and former military personnel should include representation from the reserve components.(3)CompensationThe Chairperson, in consultation with the Vice Chairperson of the Commission, may fix the compensation of the executive director and other personnel without regard to chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(d)Detail of government employeesA Federal Government employee may be detailed to the Commission without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.(e)Procurement of temporary and intermittent servicesThe Chairperson, in consultation with the Vice Chairperson of the Commission, may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.8.Termination of CommissionThe Commission shall terminate 90 days after the date on which the Commission submits the report required under section 5(b).9.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Commission such amounts as necessary to carry out activities under this Act.(b)AvailabilityAny sums appropriated under the authorization contained in this section shall remain available, without fiscal year limitation, until the date of the termination of the Commission under section 8.